*603OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Absent a finding that the candidates’designating petition is permeated with fraud, a showing that some signatures were not properly obtained should not result in invalidation of the entire designating petition. Inasmuch as the petition in the present case has sufficient valid signatures, the Appellate Division correctly ordered that the candidates’ names be restored to the ballot. Further, appellant’s contention that the petition should be invalidated because some signatures also appeared on a previous petition circulated by one of the designated candidates is without merit in the absence of an allegation that the previous petition was filed with the board of elections.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
Order affirmed, without costs, in a memorandum.